ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 07/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record John R. Sepúlveda on August 9, 2022.
Instructions to amend the application were as follows:
Claims 21, 22, 23, 25-27, 29-32 to be amended as follows:
CLAIM 21. (Currently Amended) A device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body, the device comprising:
an electronic noise element as means of providing a first signal that  is used for a selection of a treatment frequency of the different treatment frequencies, wherein the first signal deliberately includes electronic noise, wherein properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body having a wavelength between 0.78 um and 3.0 um, wherein the electronic noise element outputs an output signal superimposed on the first signal in addition to the output signal and wherein the first signal is individually influenced by the infrared radiation of the human body to be treated, wherein by interaction between the human body  to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of  the treatment frequency takes place, wherein the device is configured for signal processing and for generating a digital data stream of the first signal for evaluating the first signal, and wherein the device is configured  for a statistical evaluation of the digital data stream and for determining the treatment frequency dependent on the statistical evaluation  for evaluating the first signal, and
wherein the electronic noise element includes at least a sensor for detecting infrared radiation in the form of an infrared diode including a p-n junction serving as a passive noise element.
CLAIM 22. (Currently Amended) The device of claim 21, wherein the electronic noise element further includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, 
CLAIM 23. (Canceled)

CLAIM 25. (Currently Amended) A device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body, the device comprising:
an electronic noise element that provides a first signal used for a selection of a treatment frequency of the different treatment frequencies, wherein the first signal intentionally includes electronic noise, wherein properties of the treatment frequency have at least a partial dependence on at least one infrared radiation of the human body having a wavelength less than 3.0 um, wherein the electronic noise element outputs an output signal superimposed on the first signal in addition to the output signal, wherein the first signal is configured to be influenced by the infrared radiation of the human body to be treated, wherein by interaction between the human body and a resulting signal influenced by a corresponding radiation of the human body, the electronic noise element selects the treatment frequency, wherein the device is configured to process signals and generate a digital data stream of the first signal for evaluating the first signal, and wherein the device is configured to provide a statistical evaluation of the digital data stream and determine the treatment frequency dependent on the statistical evaluation based on the first signal, and
wherein the electronic noise element includes at least a sensor for detecting infrared radiation in the form of an infrared diode including a p-n junction serving as a passive noise element.
CLAIM 26. (Currently Amended) The device of claim 25, wherein the electronic noise element further includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, 
CLAIM 27. (Canceled)

CLAIM 29. (Currently Amended) A device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body, the device comprising: 
an electronic noise element that generates an [[intentional]]  output noise signal which intentionally includes electronic noise, the output noise signal being used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the electronic noise element have at least a partial dependence on at least one biophysical radiation of the human body having a wavelength between 0.78 um and 3.0 um, wherein the electronic noise element outputs an output signal superimposed on the output noise signal in addition to the output signal and wherein the output noise signal is individually influenced by the biophysical radiation of the human body to be treated, wherein by interaction between the human body to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of the treatment frequency takes place, 
wherein the device is further configured for signal processing and for generating a digital data stream of the output noise signal for evaluating the output noise signal, 
wherein the device is further configured for a statistical evaluation of the digital data stream and for determining the treatment frequency dependent on the statistical evaluation for evaluating the output noise signal, [[and]]
wherein the electronic noise element includes at least a sensor for detecting infrared radiation in the form of an infrared diode including a p-n junction which serves as a passive noise element, and 
wherein a voltage is provided as the output signal.  

CLAIM 30. (Currently Amended) The device of claim 29, wherein the electronic noise element further includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, a sensor for detecting biophysical radiation, or a sensor for detecting heat radiation.  

CLAIM 31. (Canceled)

CLAIM 32. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 21, the prior art of record fails to disclose or render obvious a device for generating … electromagnetic signals for use with different treatment frequencies …the device comprising: an electronic noise element as means of providing a first signal that  is used for a selection of a treatment frequency of the different treatment frequencies, wherein the first signal deliberately includes electronic noise, wherein properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body having a wavelength between 0.78 um and 3.0 um, wherein the electronic noise element outputs an output signal superimposed on the first signal in addition to the output signal and wherein the first signal is individually influenced by the infrared radiation of the human body to be treated, wherein by interaction between the human body  to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of  the treatment frequency takes place, wherein the device is configured for signal processing and for generating a digital data stream of the first signal for evaluating the first signal, and wherein the device is configured  for a statistical evaluation of the digital data stream and for determining the treatment frequency dependent on the statistical evaluation  … and wherein the electronic noise element includes at least a sensor for detecting infrared radiation in the form of an infrared diode including a p-n junction serving as a passive noise element including all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 21. 
As per independent Claim 25, the prior art of record fails to disclose or render obvious a device for generating … electromagnetic signals for use with different treatment frequencies … the device comprising: an electronic noise element that provides a first signal used for a selection of a treatment frequency of the different treatment frequencies, wherein the first signal intentionally includes electronic noise, wherein properties of the treatment frequency have at least a partial dependence on at least one infrared radiation of the human body having a wavelength less than 3.0 um, wherein the electronic noise element outputs an output signal superimposed on the first signal in addition to the output signal, wherein the first signal is configured to be influenced by the infrared radiation of the human body to be treated, wherein by interaction between the human body and a resulting signal influenced by a corresponding radiation of the human body, the electronic noise element selects the treatment frequency, wherein the device is configured to process signals and generate a digital data stream of the first signal for evaluating the first signal, and wherein the device is configured to provide a statistical evaluation of the digital data stream and determine the treatment frequency dependent on the statistical evaluation … and wherein the electronic noise element includes at least a sensor for detecting infrared radiation in the form of an infrared diode including a p-n junction serving as a passive noise element including all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 25. 
As per independent Claim 29, the prior art of record fails to disclose or render obvious 
a device for generating … electromagnetic signals for use with different treatment frequencies … the device comprising: an electronic noise element that generates an output noise signal which intentionally includes electronic noise, the output noise signal being used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the electronic noise element have at least a partial dependence on at least one biophysical radiation of the human body having a wavelength between 0.78 um and 3.0 um, wherein the electronic noise element outputs an output signal superimposed on the output noise signal in addition to the output signal and wherein the output noise signal is individually influenced by the biophysical radiation of the human body to be treated, wherein by interaction between the human body to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of the treatment frequency takes place, wherein the device is further configured for signal processing and for generating a digital data stream of the output noise signal for evaluating the output noise signal, wherein the device is further configured for a statistical evaluation of the digital data stream and for determining the treatment frequency dependent on the statistical evaluation … wherein the electronic noise element includes at least a sensor for detecting infrared radiation in the form of an infrared diode including a p-n junction which serves as a passive noise element, and wherein a voltage is provided as the output signal  including all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 29. 
Prior art WO2005084753 to Orr, Charles, Rory et al. discloses a hand-held device containing a non-contact theremopile for detecting variations in thermal/infra-red radiation from a human or animal body, means for detecting electromagnetic characteristics exhibited by the body and pulsed electromagnetic field therapy (PEMFT) means for generating pulsed magnetic wave forms. The detecting means locates a body area suitable for treatment and the wave forms generated to provide the treatment is adjusted according to readings of the detection means via a computer which in turn controls the PEMFT equipment. Orr’s hand-held pulsed electromagnetic field therapy device for therapeutic treatment of human being such as patient or animal using pulsed electromagnetic fields provides beneficial treatment to areas requiring treatment and varies the treatment in accordance with thermal and/or electromagnetic characteristic exhibited by such areas.
Prior art US 5830140 A to Dillinger; Klaus et al. discloses an apparatus and method of recording, registering or plotting of organism-specific (body-specific) energetic information in the form of electromagnetic spectra. Specifically, Dillinger discloses apparatus or device and a process for reproducing body-specific energetic information in the form of electromagnetic therapeutic radiation spectra.
Prior art US 20020037026 A1 to Sato, Shigemi et al. discloses an infrared sensing element including a base including a thin film portion and a thick wall portion arranged around the thin film portion, and a thermopile including a plurality of thermocouples connected in series so that cold junctions are located on the thick wall portion and hot junctions are located on the thin film portion, wherein a thermosensitive portion is provided in contact with the thick wall portion so that a reference temperature with high accuracy can be used for determining temperature based on output from the thermopile. A PN junction formed on a semiconductor substrate serves as the thermosensitive portion, and it is used to provide for a compact infrared sensing element with high performance at low cost.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 21, 25 and 29 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 22, 24 which depend upon independent base claim 21, dependent claims 22, 24 are allowable due to their direct/indirect dependency on allowable base claim 21. 
As per dependent claims 26, 28 which depend upon independent base claim 25, dependent claims 26, 28 are allowable due to their direct/indirect dependency on allowable base claim 25. 
As per dependent claim 30 which depend upon independent base claim 29, dependent claim 30 are allowable due to their direct/indirect dependency on allowable base claim 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 9, 2022